Case 1:18-cv-09011-JMF Document 55-12 Filed 02/15/19 Page 1 of 38




                       Exhibit L
   Case1:18-cv-09011-JMF
   Case 1:16-mc-00125-JMF Document
                           Document55-12
                                    152 Filed
                                         Filed03/13/18
                                               02/15/19 Page
                                                        Page12of
                                                               of37
                                                                  38




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Application of ACCENT DELIGHT              Consolidated Case No. 16-mc-125 (JMF)
INTERNATIONAL LTD. AND XITRANS
FINANCE LTD. for an Order Pursuant to 28         *ORAL ARGUMENT REQUESTED*
U.S.C. § 1782 to Conduct Discovery for Use in
Foreign Proceedings




          SOTHEBY’S CONSOLIDATED MEMORANDUM OF LAW:

   (1) IN OPPOSITION TO PETITIONERS’ MOTION FOR LEAVE TO
       CONDUCT ADDITIONAL DISCOVERY PURSUANT TO 28 U.S.C. § 1782
       FOR USE IN SWISS AND MONÉGASQUE CRIMINAL PROCEEDINGS

   (2) IN OPPOSITION TO PETITIONERS’ MOTION FOR LEAVE TO USE
       DISCOVERY ALREADY IN THEIR POSSESSION IN SWISS CRIMINAL
       PROCEEDINGS

   (3) IN SUPPORT OF ITS APPLICATION FOR CERTAIN MATERIALS
       RELATING TO THE NEW § 1782 PETITION TO REMAIN UNDER SEAL




                                          ARNOLD & PORTER KAYE SCHOLER LLP

                                          250 West 55th Street
                                          New York, NY 10019-9710
                                          T: 212.836.8000
                                          F: 212.836.8689

                                          Attorneys for Respondent Sotheby’s, Inc.
       Case1:18-cv-09011-JMF
       Case 1:16-mc-00125-JMF Document
                               Document55-12
                                        152 Filed
                                             Filed03/13/18
                                                   02/15/19 Page
                                                            Page23of
                                                                   of37
                                                                      38




                                             TABLE OF CONTENTS

                                                                                                                            Page

PRELIMINARY STATEMENT...................................................................................... 1

BACKGROUND............................................................................................................. 2

I.       The Initial § 1782 Proceeding .............................................................................. 2

II.      Petitioners’ Allegations of Complicity Against Sotheby’s .................................... 4

III.     Petitioners’ November 2017 Application and the Notice of Conciliation in
          Switzerland .......................................................................................................... 5

IV.      Status of the Swiss Criminal Proceeding .............................................................. 5

V.       The Additional Request and the New § 1782 Petition........................................... 6

ARGUMENT .................................................................................................................. 7

I.       The New § 1782 Petition Should Be Denied ........................................................ 7

          A.       Petitioners Are Barred from Seeking Discovery Outside the United
                    States ....................................................................................................... 8

          B.       The Statutory Requirements of 28 U.S.C. § 1782 Have Not Been Met .... 11

          C.       The Court Should Also Exercise Its Discretion to Deny the New
                    Petition................................................................................................... 12

                    1.        The New Petition Seeks Discovery for Use Against Sotheby’s .... 13

                    2.        The New Petition Circumvents the Foreign Proof-Gathering
                               Restrictions and Policies of Switzerland and the United
                               Kingdom..................................................................................... 16

                    3.        The New Petition is Burdensome and Intrusive ........................... 18

II.      The Court Should Exercise Its Discretion to Deny the Additional Request ......... 24

III.     Certain Documents Submitted in Connection with the New Petition Should
          Remain Under Seal and Subject to the Terms of the Protective Order ................ 25

          A.       Legal Standard ....................................................................................... 26

          B.       The Materials at Issue Are Not Judicial Documents ................................ 26




                                                                i
    Case1:18-cv-09011-JMF
    Case 1:16-mc-00125-JMF Document
                            Document55-12
                                     152 Filed
                                          Filed03/13/18
                                                02/15/19 Page
                                                         Page34of
                                                                of37
                                                                   38



          C.       The Presumption of Access Is Low and Competing Considerations
                    Weigh Heavily Against Public Disclosure .............................................. 28

CONCLUSION ............................................................................................................. 30




                                                            ii
    Case1:18-cv-09011-JMF
    Case 1:16-mc-00125-JMF Document
                            Document55-12
                                     152 Filed
                                          Filed03/13/18
                                                02/15/19 Page
                                                         Page45of
                                                                of37
                                                                   38



                                        TABLE OF AUTHORITIES

                                                                                                               Page(s)
CASES

Andover Healthcare, Inc. v. 3M Co.,
   817 F.3d 621 (8th Cir. 2016).................................................................................... 16

In re Accent Delight Int’l Ltd.,
    869 F.3d 121 (2d Cir. 2017)................................................................................. 7, 11

In re Apotex Inc.,
    Misc. No. M12-160, 2009 WL 618243 (S.D.N.Y. 2009) .......................................... 19

In re Gemeinshcaftspraxis Dr. Med. Schottdorf,
    No. Civ. M19-88 (BSJ), 2006 WL 3844464 (S.D.N.Y. Dec. 29, 2006) ................ 9, 21

In re Godfrey,
    526 F. Supp. 2d at 419 ......................................................................................... 9, 13

In re Kreke Immobilien KG,
    No. 13 Misc. 110 (NRB), 2013 WL 5966916 (S.D.N.Y. Nov. 8, 2013) .......... 9, 15, 20

In re Microsoft,
    428 F. Supp. 2d 188 (S.D.N.Y. 2006) ........................................................................ 9

In re MT BALTIC SOUL Produktentankschiff-Ahrtsgesellschaft mgH &
    Co. KG,
    No. 15 . 319, 2015 WL 5824505 (S.D.N.Y. Oct. 6, 2015) ........................................ 18

In re Nieri,
    No. Civ. A. M12-329, 2000 WL 60214 (S.D.N.Y. Jan. 24, 2000) .............................. 9

In re Okean B.V.,
    60 F. Supp. 3d 419, 428 (S.D.N.Y. 2014) ................................................................ 22

In re Okean B.V.,
    No. 12 Misc. 104 (PAE) , 2013 WL 4744817 (S.D.N.Y. Sept. 4, 2013) ................... 22

In re OOO Promnefstroy,
    No. M 19–99(RJS), 2009 WL 3335608 (S.D.N.Y. Oct. 15, 2009) ............................ 20

In re Mare Shipping Inc.,
    No. 13 Misc. 238, 2013 WL 5761104 (S.D.N.Y. Oct. 23, 2013),
    aff’d sub nom. Mare Shipping Inc. v. Squire Sanders (US) LLP,
    574 F. App’x 6 (2d Cir. 2014).................................................................................. 16




                                                           iii
    Case1:18-cv-09011-JMF
    Case 1:16-mc-00125-JMF Document
                            Document55-12
                                     152 Filed
                                          Filed03/13/18
                                                02/15/19 Page
                                                         Page56of
                                                                of37
                                                                   38



Intel Corp. v. Advanced Micro Devices, Inc.,
     542 U.S. 241 (2004). .................................................................................. 11, 13, 16

Lugosch v. Pyramid Co. of Onondaga,
   435 F.3d 110 (2d Cir. 2006)............................................................................... 26, 27

Martindell v. Int’l Tel. & Tel. Corp.,
  594 F.2d 291 (2d Cir. 1979)..................................................................................... 28

Mees v. Buiter,
  793 F.3d 291 (2d Cir. 2015)............................................................................... 13, 24

Newsday LLC v. Cty. of Nassau,
   730 F.3d 156 (2d Cir. 2013)............................................................................... 26, 28

Nixon v. Warner Commc’ns, Inc.,
   435 U.S. 589 (1978) ................................................................................................ 28

Pinchuk v. Chemstar Prods. LLC,
   No. 13-MC-306-RGA, 2014 WL 2990416 (D. Del. June 26, 2014).......................... 13

Rappo v. Accent Delight Int’l Ltd.,
   [2017] SGCA 27 (Sing.) ........................................................................................ 3, 8

In re Sarrio S.A., No. 9-372, 1995 WL 598988 (S.D.N.Y. Oct. 11, 1995),
    remanded, 119 F.3d 143 (2d Cir. 1997) ........................................................... 8, 9, 10

Schmitz v. Bernstein Liebhard & Lifshitz, LLP,
   376 F.3d 79 (2d Cir. 2004)....................................................................................... 15

SEC v. TheStreet.Com,
   273 F.3d 222 (2d Cir. 2001)............................................................................... 27, 28

Skyline Steel, LLC v. PilePro, LLC,
   101 F. Supp. 3d 394, 412-13 (S.D.N.Y. 2015), modified in part on
   reconsideration on other grounds, No. 13-CV-8171 (JMF), 2015 WL
   3739276 (S.D.N.Y. June 15, 2015) .......................................................................... 29

United States v. Amodeo (Amodeo II),
   71 F.3d 1044 (2d Cir. 1995)......................................................................... 26, 28, 29

United States v. Amodeo (Amodeo I),
   44 F.3d 141 (2d Cir. 1995)................................................................................. 27, 28

Winfield v. N.Y.C. (Winfield II),
   No. 15-CV-05236 (LTS) (KHP), 2017 WL 5054727,
   (S.D.N.Y. Nov. 2, 2017) .......................................................................................... 27




                                                           iv
     Case1:18-cv-09011-JMF
     Case 1:16-mc-00125-JMF Document
                             Document55-12
                                      152 Filed
                                           Filed03/13/18
                                                 02/15/19 Page
                                                          Page67of
                                                                 of37
                                                                    38




Winfield v. N.Y.C. (Winfield I),
   No. 15-CV-05236 (LTS) (KHP), 2017 WL 2880556 (S.D.N.Y. July 5,
   2017) ................................................................................................................. 26, 27

STATUTES

28 U.S.C. § 1782 .................................................................................................... passim

Misc. No. M12-160, 2009.............................................................................................. 19

OTHER AUTHORITIES

Fed. R. Civ. P. 45 .......................................................................................................... 18

Rule 30(b)(6).................................................................................... 2, 7, 8, 11, 17, 18, 21

S. Rep. No. 88–1580 (1964), reprinted in 1964 U.S.C.C.A.N. 3782 ................................. 9




                                                               v
   Case1:18-cv-09011-JMF
   Case 1:16-mc-00125-JMF Document
                           Document55-12
                                    152 Filed
                                         Filed03/13/18
                                               02/15/19 Page
                                                        Page78of
                                                               of37
                                                                  38



       Sotheby’s, Inc. respectfully submits this memorandum in opposition to (1)

Petitioners’ new § 1782 application (“New Petition”) seeking additional discovery from

Sotheby’s purportedly for use in criminal proceedings pending against Yves Bouvier in

Switzerland (the “Swiss Criminal Investigation”) and Monaco (the “Monaco Criminal

Investigation”), and (2) their motion (“Additional Request”) seeking to use documents

previously obtained from Sotheby’s in the Swiss Criminal Investigation. We also ask

that certain documents and information that Petitioners have filed remain under seal.

                            PRELIMINARY STATEMENT

       Petitioners once again are trying to use the United States judicial system to get

discovery for the multiple civil and criminal cases they are pursuing overseas, all the

while avoiding the processes available in the foreign jurisdictions in which proceedings

are pending or threatened. While Petitioners claim that they seek documents and

information solely for use against Bouvier, that representation is false. As we detail

below, Petitioners’ actual course of conduct here and abroad makes plain that they plan to

use the documents against Sotheby’s as well. Petitioners’ applications should be denied.

       As a threshold matter, the New Petition should be denied to the extent it seeks

discovery from outside the United States, which is beyond the reach of § 1782. Nor have

Petitioners met the requirements of § 1782, as they fail to show that they are interested

parties who have the practical ability to use the requested documents in the foreign

criminal proceedings. Further, the discretionary Intel factors weigh heavily against

Petitioners: they seek discovery for use against Sotheby’s, a party and a threatened party

in foreign proceedings; they are attempting to obtain discovery that they would not be

allowed to obtain in civil litigations in Switzerland and the United Kingdom, thereby

circumventing the proof-gathering restrictions of those jurisdictions; and their requests—
     Case1:18-cv-09011-JMF
     Case 1:16-mc-00125-JMF Document
                             Document55-12
                                      152 Filed
                                           Filed03/13/18
                                                 02/15/19 Page
                                                          Page89of
                                                                 of37
                                                                    38



for a broad-reaching array of documents and a Rule 30(b)(6) deposition—would be

extremely burdensome and intrusive, far outweighing the purported need.

         The Additional Request also fails. As detailed below, Petitioners have abused the

discovery process and circumstances now are ripe to deny their request on that basis.

         For these reasons, and as detailed below, Petitioners’ motions should be denied.

                                           BACKGROUND

I.       The Initial § 1782 Proceeding

         On March 25, 2016, Petitioners filed their first § 1782 petition, seeking a wide

variety of materials from Sotheby’s for use in proceedings against Bouvier in Monaco,

France, and Singapore. ECF Nos. 1-3.1 Petitioners contend that Bouvier defrauded them

with regard to 37 works of art (the “Works”), and requested “[a]ll Documents (including

Communications)” relating to the Works,2 as well as “[a]ll Documents concerning or

including Communication[s]” with Bouvier. ECF No. 3-1.

         Petitioners and Sotheby’s thereafter negotiated a more limited production, giving

Petitioners the information they claimed they actually need to pursue their claims against

Bouvier: all documents and communications concerning the Works exchanged between

Bouvier and Samuel Valette (Sotheby’s Vice President of Private Sales and Bouvier’s

primary contact at Sotheby’s for art acquisitions and sales, see Scillieri Decl. ¶ 4), and

any transactional documents exchanged between Sotheby’s and Bouvier concerning the

Works. Petitioners agreed that such production would fully satisfy their petition, while



1
  Unless otherwise specified, docket references herein refer to Case No. 16-mc-125.
2
  Although Petitioners sought (and currently seek) information concerning 37 Works (amounting to 38
transactions), Sotheby’s was in fact involved with Bouvier with only 15 of the Works. Sotheby’s
facilitated the sale of only 12 of the 37 Works to Bouvier, consigned for auction 2 of the Works on
Bouvier’s behalf (1 of which it previously sold him), and conducted valuations for 4 of the Works (2 of
which it previously sold him). See Scillieri Declaration, dated March 13, 2018 (“Scillieri Decl.”), ¶ 3.



                                                     2
     Case1:18-cv-09011-JMF
    Case  1:16-mc-00125-JMFDocument
                            Document  152 Filed 03/13/18
                                    55-12       02/15/19 Page 9
                                                              10ofof37
                                                                     38



reserving the right to initiate a new § 1782 proceeding, with Sotheby’s reserving all of its

rights to oppose any new proceeding. See ECF No. 34, at 3-5.

         Petitioners and Sotheby’s presented their negotiated settlement to the Court in a

Proposed Stipulation and Order and Proposed Stipulated Protective Order on May 20,

2016. ECF No. 34. As agreed, in exchange for the limited production, Sotheby’s did not

oppose Petitioners’ application. ECF No. 41 at 29:12-21, 34:23 - 35:7. Intervenors,

however, asserted that Petitioners’ application failed to meet the statutory factors required

under § 1782. ECF No. 21. At the hearing, the Court deferred entry of the Proposed

Stipulation and Order until Petitioners could provide information demonstrating that the

Monaco and Singapore proceedings had developed to a stage at which Petitioners could

be considered interested parties with the ability to submit evidence. See id. at 35:16-25.

         On September 6, 2016, Petitioners notified the Court that the Monaco Criminal

Investigation had progressed such that Petitioners held the status of civil parties.3 ECF

No. 43. Intervenors disputed Petitioners’ characterization of the Monaco Criminal

Investigation, while Sotheby’s, in exchange for the agreed-to limited production, did not

oppose it. On October 5, 2016, the Court determined that Petitioners’ evidence of its

status in the Monaco case was sufficient to meet the statutory factors of § 1782, and that

the § 1782 discretionary factors similarly supported granting discovery. ECF No. 51-52.

Following the Court’s decision, Petitioners attempted to back out of their agreement with

Sotheby’s, and promptly served their original, broader subpoenas. See ECF No. 54 at 1.

3
  As for the Singapore proceeding, the Singapore Court of Appeal granted Bouvier’s motion for forum non
conveniens on April 18, 2017, concluding that Singapore was an inappropriate jurisdiction for the dispute
between Bouvier and Rybolovlev, and further noting its view that Switzerland was the appropriate
jurisdiction for the dispute. ECF No. 115-5 (Rappo v. Accent Delight Int’l Ltd., [2017] SGCA 27, ¶ 82
(Sing.)) (“In our view, the tenor, form and substance of the parties’ dealings were intimately tied up with
Switzerland and Swiss law. Indeed, we see no substantial connections between those dealings and any
other jurisdiction, be it Singapore or otherwise.”).



                                                     3
      Case1:18-cv-09011-JMF
      Case 1:16-mc-00125-JMF Document
                              Document55-12
                                       152 Filed
                                            Filed03/13/18
                                                  02/15/19 Page
                                                           Page10
                                                                11of
                                                                   of37
                                                                      38



When Sotheby’s requested that the Court enter the parties’ Proposed Stipulation and

Order, Petitioners opposed the request, claiming that the agreement had been “overtaken

by events,” and that the prior agreement should no longer be enforced. See id. at 2.

         Although the Court initially denied Sotheby’s request, the Court reconsidered and,

on November 1, 2016, ruled that fairness required that the Court enforce the terms of the

parties’ agreement. See ECF Nos. 56, 68 at 24:11 - 25:15, 83. Sotheby’s made its

negotiated production—comprised of 972 documents and 2,622 pages of discovery

material—on November 16, 2016. Scillieri Decl. ¶ 9.

II.      Petitioners’ Allegations of Complicity Against Sotheby’s

         On October 27, 2017, Petitioners requested to use Sotheby’s production in the UK

to initiate proceedings against Bouvier and Sotheby’s and Valette. ECF No. 101. As

detailed below, Sotheby’s since has learned that Petitioners much earlier had sought to

draw Sotheby’s into the conflict with Bouvier in the Swiss criminal proceedings.

         On March 8, 2017, Petitioners, along with a related entity, Jolly Times, Inc., filed

a criminal complaint in Berne, Switzerland, against Bouvier, while also asserting that

Bouvier committed fraud against Petitioners with “[p]ossible [c]ollaboration by

Sotheby’s.” Levy Declaration, dated March 13, 2018 (“Levy Decl.”), Ex. A ¶152-61.

Petitioners’ complaint alleges, for example, that Sotheby’s and Valette provided Bouvier

with allegedly fabricated insurance valuations in order to justify to Petitioners the inflated

prices at which they acquired the Works—and further suggests that Sotheby’s own

documents will either prove or disprove those allegations. Id. ¶¶160-61.4



4
  Sotheby’s submits that the allegations against it and Valette are categorically false and will not survive
scrutiny under the facts or the law, and repeats those allegations here only to demonstrate that Petitioners
clearly view Sotheby’s productions as relevant to their allegations against Sotheby’s and Valette.



                                                      4
   Case1:18-cv-09011-JMF
   Case 1:16-mc-00125-JMF Document
                           Document55-12
                                    152 Filed
                                         Filed03/13/18
                                               02/15/19 Page
                                                        Page11
                                                             12of
                                                                of37
                                                                   38



III.   Petitioners’ November 2017 Application and the Notice of Conciliation in
       Switzerland

       In their October 27, 2017 letter, ECF. No.101, Petitioners summarized their

proposed allegations against Sotheby’s in the UK: “Sotheby’s UK and its agents aided

and abetted Bouvier’s fraud on Petitioners by, among other things, assisting Bouvier in

misleading Petitioners as to the true value of the masterpieces and working in concert

with Bouvier to create fraudulent records that lent credence to the artificially inflated

prices Bouvier claimed to Petitioners he was paying for the art.” Id. at 2. On November

6, 2017, Petitioners filed a formal motion, as directed by the Court. ECF Nos. 106-08.

       Because Petitioners had formally announced that they would pursue fraud

allegations against Sotheby’s, and since Switzerland is the appropriate forum for

resolution of any such claims (as the Court of Appeal of Singapore has noted; see supra

p. 3 n.3), on November 17, 2017, Sotheby’s and Valette filed in Geneva a Notice of

Conciliation (the “Swiss Civil Proceeding”), along with Bouvier, against Dmitry

Rybolovlev and Petitioners. ECF No. 115-10 to -12. That proceeding seeks a declaration

that Sotheby’s and Valette bear no liability. See ECF No. 115-12 at 11.

       On December 22, 2017, the Court granted Petitioners’ application to use

Sotheby’s previously produced documents in Petitioners’ contemplated proceeding in the

United Kingdom, as well as in the Swiss Civil Proceeding. ECF No. 128.

IV.    Status of the Swiss Criminal Proceeding

       Although Petitioners describe the status of the Swiss Criminal Investigation in

their memorandum of law, see Pet’rs New Pet. Mem. at 8-9, 12-13, that description is

incomplete. Petitioners elected not to include the following facts, which are critical to

this Court’s analysis of both the Additional Request and the New Petition.




                                              5
     Case1:18-cv-09011-JMF
     Case 1:16-mc-00125-JMF Document
                             Document55-12
                                      152 Filed
                                           Filed03/13/18
                                                 02/15/19 Page
                                                          Page12
                                                               13of
                                                                  of37
                                                                     38



        Since Petitioners filed their Swiss criminal complaint in March 2017, the Swiss

prosecutor repeatedly has called into question Petitioners’ status as “parties plaignantes.”

In particular, on October 16, 2017, the Swiss prosecutor notified Petitioners that he was

undertaking a review of whether Petitioners have standing under Swiss law to participate

as civil parties in the Swiss Criminal Investigation. Levy Decl., Ex. D. As summarized

by Petitioners’ Swiss counsel at an October 30, 2017 hearing, the Swiss prosecutor asked

Petitioners to provide details concerning the names of Petitioners’ shareholders, the

sources of their funding, and their roles in the facts alleged in their criminal complaint,

and whether Petitioners are linked to Rybolovlev. Levy Decl., Ex. G at 2. Petitioners’

Swiss counsel acknowledged that, “once in possession of those documents [the

prosecutor] will be able to give a ruling concerning the claimant companies’ locus standi

as claimant parties, if necessary after summoning [Petitioners] again should [he] require

further information.” Id. Sotheby’s understands that Petitioners, despite the passage of

time, still have been unable to provide the requested information to the Swiss prosecutor.

Indeed, on March 8, 2018, the Swiss prosecutor again wrote to counsel for Petitioners,

seeking the long requested information and giving Petitioners a final deadline of March

30, 2018 to submit it. Levy Decl., Ex. I. As a result, the Swiss prosecutor has yet to

issue a ruling concerning Petitioners’ locus standi under Swiss law.

V.      The Additional Request and the New § 1782 Petition

        To Sotheby’s knowledge, Petitioners have not yet commenced suit in the United

Kingdom, as they threatened in their request of November 2017. Instead, Petitioners

have now returned to the U.S. court seeking two additional forms of relief. On February

8, 2018, in Case No. 16-mc-125, Petitioners filed the Additional Request, seeking

permission to use the documents previously obtained from Sotheby’s in the Swiss



                                              6
     Case1:18-cv-09011-JMF
     Case 1:16-mc-00125-JMF Document
                             Document55-12
                                      152 Filed
                                           Filed03/13/18
                                                 02/15/19 Page
                                                          Page13
                                                               14of
                                                                  of37
                                                                     38



Criminal Investigation against Bouvier. ECF Nos. 132-35. Then, on February 12, 2018,

Petitioners commenced the New Petition, Case No. 18-mc-50, seeking additional

discovery from Sotheby’s—a wide array of documents and a Rule 30(b)(6) deposition—

for purported use in the Swiss and Monaco Criminal Investigations against Bouvier.

Case No. 18-mc-50, ECF Nos. 4-7. The New Petition seeks: (1) all “Communications”

between any Sotheby’s employee and Bouvier concerning the Works; (2) all

“Documents, including Communications” concerning Bouvier and the Works (e.g.,

Sotheby’s internal and third-party correspondence); and (3) all “Documents” concerning

the value of the Works bought or sold in a transaction involving Sotheby’s and Bouvier.

ECF No. 6-1 at 10. Petitioners further seek testimony relating to the following topics:

the structure and substance of the transactions for the Works; Bouvier’s relationship with

his affiliated entities, Petitioners (and Dmitry Rybolovlev), Sotheby’s, and Jean-Marc

Peretti; the viewing of Christ as Salvator Mundi in March 2013; and valuations that

Bouvier obtained from Sotheby’s for any of the Works. Id. at 16.

                                       ARGUMENT

I.      The New § 1782 Petition Should Be Denied

        Petitioners assert that “[t]he Second Circuit has spoken: Petitioners satisfy the

requirements for § 1782 discovery.” Pet’rs’ New Pet. Mem. at 2. That is not so. In In re

Accent Delight Int’l Ltd., 869 F.3d 121 (2d Cir. 2017), the Second Circuit addressed only

the limited discovery that Sotheby’s produced in response to the first §1782 petition.

Sotheby’s retained all rights to oppose any future §1782 petition. ECF No. 84 ¶ 1.4.

Neither this Court nor the Second Circuit has addressed the New Petition, which seeks

different and more expansive categories of documents, similar to the initial subpoena, as




                                              7
   Case1:18-cv-09011-JMF
   Case 1:16-mc-00125-JMF Document
                           Document55-12
                                    152 Filed
                                         Filed03/13/18
                                               02/15/19 Page
                                                        Page14
                                                             15of
                                                                of37
                                                                   38



well as a Rule 30(b)(6) deposition, which is new. Accordingly, to obtain what they seek,

Petitioners must satisfy the § 1782 requirements, which they cannot do.

        A.      Petitioners Are Barred from Seeking Discovery Outside the United
                States

        As a threshold matter, the New Petition should be denied to the extent it seeks

documents located overseas. Although the Second Circuit has not yet decided whether §

1782 permits discovery located outside the United States, see Accent Delight, 696 F.

App’x at 539 (2d Cir. 2017), the case law strongly suggests that documents and

information located abroad are beyond the reach of § 1782.

        In Sarrio, the court held that documents stored abroad and brought to the U.S. for

delivery to legal counsel were not subject to § 1782 discovery, because the statute did not

reach documents located overseas, and the only copies in the U.S. had been brought here

by counsel and therefore were protected from disclosure by the attorney-client privilege.

See In re Sarrio S.A., No. 9-372, 1995 WL 598988, at *2-3. (S.D.N.Y. Oct. 11, 1995),

remanded, 119 F.3d 143 (2d Cir. 1997). The court noted that, while “the language of

Section 1782 does not indicate that discovery of documents is limited to evidence located

in the United States,” the “legislative history . . . reflects that the primary intent of the

1964 amendments to Section 1782 was ‘to clarify and liberalize existing U.S. procedures

for assisting foreign and international tribunals and litigants in obtaining oral and

documentary evidence in the United States.’” Id. at *2 (quoting S. Rep. No. 88–1580,

(1964), reprinted in 1964 U.S.C.C.A.N. 3782, 3788 (first emphasis added)). On appeal,

the Second Circuit did not need to decide the geographic reach of § 1782, as the

respondent had chosen to withdraw its claim of privilege over the documents at issue.

Sarrio, 119 F.3d at 147. In dicta, however, the court noted that, “despite the statute’s




                                                8
    Case1:18-cv-09011-JMF
    Case 1:16-mc-00125-JMF Document
                            Document55-12
                                     152 Filed
                                          Filed03/13/18
                                                02/15/19 Page
                                                         Page15
                                                              16of
                                                                 of37
                                                                    38



unrestrictive language, there is reason to think that Congress intended to reach only

evidence located within the United States.” Id.

        A majority of courts in this district have concluded that § 1782 does not reach

documents stored overseas. In In re Godfrey, for example, the court held that “for

purposes of § 1782(a), a witness cannot be compelled to produce documents located

outside of the United States,” noting that “use of § 1782 for evidence located outside of

the United States could turn American courts into clearing houses for requests for

information from courts and litigants all over the world in search of evidence to be

obtained all over the world.” In re Godfrey, 526 F. Supp. 2d 417, 423 (S.D.N.Y. 2007)

(citing In re Microsoft, 428 F. Supp. 2d 188, 194 n.5 (S.D.N.Y. 2006); In re Nieri, No.

Civ.A. M12-329, 2000 WL 60214, at *1 (S.D.N.Y. Jan. 24, 2000)); see also In re Kreke

Immobilien KG, No. 13 Misc. 110, 2013 WL 5966916, at *4, *7 (S.D.N.Y. Nov. 8, 2013)

(“[A] § 1782 respondent cannot be compelled to produce documents located abroad”).5

        Petitioners’ document requests ask for all documents regardless where they are

stored. In fact, the overwhelming majority of the documents Petitioners seek are located

not in the U.S., but in several of Sotheby’s affiliates around the world. Scillieri Decl. ¶ 7.

More specifically, an e-mail communication that includes a Sotheby’s employee

automatically is stored on the servers of the particular office at which that employee

works. Id. This is true even when the employee is visiting the U.S. (or elsewhere) when

she sends or receives the e-mail, and even if she e-mails someone who is located in the

U.S. (or elsewhere), but that individual is not an employee of Sotheby’s. Id.


5
  Even in In re Gemeinshcaftspraxis Dr. Med. Schottdorf, No. Civ. M19-88 (BSJ), 2006 WL 3844464, at
*5 (S.D.N.Y. Dec. 29, 2006), where the court concluded that § 1782 permits overseas discovery, the court
still considered the location of the documents as part of its discretionary analysis.




                                                    9
    Case1:18-cv-09011-JMF
    Case 1:16-mc-00125-JMF Document
                            Document55-12
                                     152 Filed
                                          Filed03/13/18
                                                02/15/19 Page
                                                         Page16
                                                              17of
                                                                 of37
                                                                    38



         For example, if a Sotheby’s UK employee is in New York and sends an e-mail to

another UK employee, or to an external party, those communications all would be stored

exclusively on the company’s electronic e-mail servers located in the UK. Id. ¶ 8. If the

UK employee included a Sotheby’s Vienna employee on those communications, those

communications also would be stored on the company’s electronic e-mail servers in

Austria (as well as the UK). Id. Only if the Sotheby’s UK employee included a Sotheby’s

employee based in the U.S. would those e-mail communications be stored here. Id.

         Of the 19 transactions between Sotheby’s and Bouvier concerning the Works

(which number includes Bouvier’s acquisitions, consignments, and valuations), every

such transaction was facilitated primarily by Sotheby’s non-U.S. offices, and managed

primarily by employees who are not located in the United States. Id. ¶ 6. Only 4 were

conducted according to agreements governed under U.S. (New York) law, while the

remaining 15 transactions are governed by foreign laws. Id. Simply put, the requested

material—whether hard copy or in electronic form—for the most part is not located here.6

         Petitioners’ request for a deposition under Rule 30(b)(6) is no more grounded

upon information found in the U.S. As explained, every sale at issue was coordinated

primarily by employees from one or more of Sotheby’s non-U.S. offices, such that the

documents and witnesses with relevant information are located abroad. Because the

Court should find that § 1782 does not authorize the collection and production of material

located overseas, there is similarly no basis to require a U.S.-based Sotheby’s employee

6
  To the extent documents or communications are located within the United States solely by virtue of the
fact that they were retrieved and sent to legal counsel in the United States, those documents were sent for
the purpose of obtaining legal advice and in anticipation of litigation, and are therefore protected from
disclosure by the attorney-client and work product privileges. See Sarrio, 1995 WL 598988, at *3. While
Sotheby’s considers these documents to be privileged, its claim of privilege would become relevant only if
the Court grants Petitioners’ motion for discovery under § 1782 but finds that its reach is limited to
documents located within the United States.



                                                    10
   Case1:18-cv-09011-JMF
   Case 1:16-mc-00125-JMF Document
                           Document55-12
                                    152 Filed
                                         Filed03/13/18
                                               02/15/19 Page
                                                        Page17
                                                             18of
                                                                of37
                                                                   38



to collect and review those overseas documents, or meet with overseas witnesses, to teach

himself or herself about transactions involving European customers, European

employees, and European offices. That information, like the material Petitioners seek, is

found outside of the U.S. and, as such, is beyond the reach of § 1782.

       B.      The Statutory Requirements of 28 U.S.C. § 1782 Have Not Been Met

       In Intel Corp. v. Advanced Micro Devices, Inc., the Supreme Court described

three “statutory requirements” that an applicant must establish under § 1782:

               (1) the person from whom discovery is sought must reside
               or be found in the district in which the application was
               made; (2) the discovery must be “for use in a foreign
               proceeding before a foreign tribunal”; and (3) the applicant
               must be either a foreign tribunal or an “interested person.”

Accent Delight, 869 F.3d at 128. Petitioners have failed to establish that the requested

material is “for use in” foreign criminal investigations in which they are “interested

parties.” Id. at 132.

       Specifically, Petitioners’ assertion that they are civil parties to the Swiss Criminal

Investigation and therefore are able to inject discovery obtained from Sotheby’s into

those proceedings is belied by the record in that matter. In fact, it appears that Petitioners

have no standing to participate in those proceedings at all. As discussed supra at p. 6, the

Swiss prosecutor has explicitly requested that Petitioners provide support that they have

locus standi as claimant parties, and has indicated that he will issue a ruling on that point.

Whether Petitioners are interested parties to the Swiss Criminal Investigation, and

whether they possess the right or ability to use discovery from Sotheby’s in that

proceeding, is an open issue that must be resolved before this Court determines whether




                                             11
    Case1:18-cv-09011-JMF
    Case 1:16-mc-00125-JMF Document
                            Document55-12
                                     152 Filed
                                          Filed03/13/18
                                                02/15/19 Page
                                                         Page18
                                                              19of
                                                                 of37
                                                                    38



Petitioners have satisfied the threshold requirements of § 1782.7 With respect to the

Monaco Criminal Investigation, there is strong reason to conclude, as set forth in

Intervenors’ Memorandum of Law in Opposition to Petitioners’ Requests, see ECF No.

150, at 28, that Petitioners have largely abandoned their advocacy there and that

Petitioners are using it as a pretext to obtain the requested discovery from Sotheby’s for

use against Sotheby’s.

        Petitioners’ failure to establish that they are interested parties in the Swiss

Criminal Investigation in position to submit the requested information to the foreign

courts is a sufficient basis to deny the New Petition. At the very least, however,

Sotheby’s requests that the Court defer decision until Petitioners are able to establish that

they can, in fact, use the discovery in the manner described in the requests.

        C.       The Court Should Also Exercise Its Discretion to Deny the New
                 Petition

        In addition to the § 1782 statutory requirements, Intel identified four discretionary

factors for courts to consider:

                 (1) whether “the person from whom discovery is sought is a
                 participant in the foreign proceeding”; (2) “the nature of the
                 foreign tribunal, the character of the proceedings underway
                 abroad, and the receptivity of the foreign government or the
                 court or agency abroad to U.S. federal-court judicial
                 assistance”; (3) “whether the § 1782(a) request conceals an
                 attempt to circumvent foreign proof-gathering restrictions
                 or other policies of a foreign country or the United States”;
                 and (4) whether the request is “unduly intrusive or
                 burdensome.”

Mees v. Buiter, 793 F.3d 291, 298 (2d Cir. 2015) (quoting Intel, 542 U.S. at 264-65).


7
  In their memorandum of law in support of the New Petition, Petitioners make the conclusory assertion
that “[b]ecause [they] filed a criminal complaint as persons suffering harm, they are parties to those
proceedings under Swiss law” and “[a]s such, [they] can submit documents to the Public Prosecutor.”
Pet’rs New Pet. Mem. at 12.



                                                   12
   Case1:18-cv-09011-JMF
   Case 1:16-mc-00125-JMF Document
                           Document55-12
                                    152 Filed
                                         Filed03/13/18
                                               02/15/19 Page
                                                        Page19
                                                             20of
                                                                of37
                                                                   38



       Other circumstances also militate against permitting discovery under § 1782. See,

e.g., Pinchuk v. Chemstar Prods. LLC, No. 13-MC-306-RGA, 2014 WL 2990416, at *3

(D. Del. June 26, 2014) (“The factors articulated by Intel are non-exhaustive.” (citing In

re Godfrey, 526 F. Supp. 2d at 419)). A petitioner’s bad faith is one such circumstance.

E.g., Mees, 793 F.3d at 302 n.18 (“[I]f a § 1782 application is made in bad faith, for the

purpose of harassment, or unreasonably seeks cumulative or irrelevant materials, the

court is free to deny the application in toto, just as it can if discovery was sought in bad

faith in domestic litigation.” (quoting Euromepa SA v. Esmerian Inc., 51 F.3d 1095, 1101

n.6 (2d Cir. 1995)).

               1.      The New Petition Seeks Discovery for Use Against Sotheby’s

       The first Intel factor alone provides a sufficient basis to deny the New Petition.

As the Court explained, “when the person from whom discovery is sought is a participant

in the foreign proceeding . . . , the need for § 1782(a) aid generally is not as apparent as it

ordinarily is when evidence is sought from a nonparticipant in the matter arising abroad,”

since “[a] foreign tribunal has jurisdiction over those appearing before it, and can itself

order them to produce evidence.” Intel, 542 U.S. at 264. “In contrast, nonparticipants in

the foreign proceeding may be outside the foreign tribunal’s reach; hence, their evidence,

available in the United States, may be unobtainable absent § 1782.” Id.

       Here, Petitioners assert that “Sotheby’s is not a party to the criminal proceedings

in Switzerland or Monaco” and that this “weighs in favor of granting discovery.” Pet’rs’

New Pet. Mem. at 19. But there is much more to the story. The proceedings here and

those abroad make abundantly clear that Petitioners have filed the New Petition with the

aim—at least in part—to obtain discovery for use against Sotheby’s and Valette in

proceedings in which Sotheby’s and Valette presently are, or likely will be, a party.



                                              13
  Case1:18-cv-09011-JMF
  Case 1:16-mc-00125-JMF Document
                          Document55-12
                                   152 Filed
                                        Filed03/13/18
                                              02/15/19 Page
                                                       Page20
                                                            21of
                                                               of37
                                                                  38



Petitioners intend to pursue their allegations that Sotheby’s and Valette aided and abetted

Bouvier’s alleged fraud, and in fact already have asked to use the documents previously

produced by Sotheby’s in a contemplated United Kingdom proceeding and in the Swiss

Civil Proceeding. See ECF No. 101 at 2; ECF No. 131 ¶¶ 6, 10-11; ECF No. 130 at 5.

       But Petitioners have gone much further. In their Swiss criminal complaint against

Bouvier, they went to great lengths to cast a negative light on Sotheby’s, alleging, for

example, that “[t]he facts exposed [in the complaint] give rise to the suspicion that

Samuel Valette, and possibly other employees of Sotheby’s, may have colluded in issuing

false certificates to Yves Bouvier, and as consideration may have personally profited

from his purchases of art works at Sotheby’s.” See also supra at p. 4 (describing the

allegations). Petitioners also stated that “Sotheby’s business documents relating to the

sale of the paintings acquired by the claimants would surely be able to confirm,” or

contradict, their suspicions about Sotheby’s role. See Levy Decl., Ex. A ¶¶160-61.

       In short, Petitioners’ disingenuous claim that the New Petition is aimed only at

obtaining additional discovery from Sotheby’s to use against Bouvier is belied by their

own filings here and abroad. Indeed, in the New Petition itself, Petitioners lay out in

detail the very facts and documents they claim alerted them to Sotheby’s alleged intent to

defraud Petitioners. See generally Pet’rs New Pet. Mem. at 3-9. Although these

allegations are false and will not survive scrutiny, any suggestion by Petitioners that they

would obtain information from Sotheby’s internal files and correspondence with third

parties and then not return to this Court to request permission to use those documents in

the pending (or new) foreign proceedings against Sotheby’s is not credible.




                                             14
   Case1:18-cv-09011-JMF
   Case 1:16-mc-00125-JMF Document
                           Document55-12
                                    152 Filed
                                         Filed03/13/18
                                               02/15/19 Page
                                                        Page21
                                                             22of
                                                                of37
                                                                   38



        That Petitioners elected to withhold from the Court that they intend to use the

requested discovery against Sotheby’s is telling—by remaining silent, and referencing

only the Monaco and Swiss Criminal Investigations, Petitioners are trying to maintain a

charade that the first Intel factor weighs in their favor because “Sotheby’s is not a party”

to those proceedings. See Pet’rs’ New Pet. Mem. at 19. But § 1782 is not designed as a

backdoor to get discovery against a current or intended adversary, and Petitioners are

wrong to assume that the Court must ignore proceedings in which Sotheby’s and

Petitioners are (or will be) parties and for which Petitioners are plainly interested in using

any discovery they obtain. Relying on Petitioners’ disingenuous statement that they seek

the discovery only against Bouvier would effectively give Petitioners § 1782 discovery

against Sotheby’s without satisfying the legal standard applicable to obtaining that

discovery as against Sotheby’s itself.

        The first factor—whether the person from whom discovery is sought is a

participant in the foreign proceeding—thus weighs in favor of denying the petition. See,

e.g., Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 85 (2d Cir. 2004) (“The

court’s decision to deny discovery also finds support in the first [Intel] factor. [F]or all

intents and purposes petitioners are seeking discovery from DT, their opponent in the

German litigation.”); In re Kreke Immobilien KG, 2013 WL 5966916, at *5 (“To the

extent that the petitioner seeks documents from Oppenheim—and is only doing so

through Deutsche Bank because Oppenheim is now its wholly-owned subsidiary—

discovery is fundamentally being sought from a participant in the German proceeding.”);

In re Mare Shipping Inc., No. 13 Misc. 238, 2013 WL 5761104, at *4-5 (S.D.N.Y. Oct.

23, 2013) (“Considering that, ‘for all intents and purposes,’ . . . the real subject of the




                                              15
  Case1:18-cv-09011-JMF
  Case 1:16-mc-00125-JMF Document
                          Document55-12
                                   152 Filed
                                        Filed03/13/18
                                              02/15/19 Page
                                                       Page22
                                                            23of
                                                               of37
                                                                  38



subpoena is Applicants’ opponent in the foreign proceeding and the failure of Applicants

to seek the requested material through Spanish proof-mechanisms, the Court denies

Applicants’ motion.” (citation omitted)), aff’d sub nom. Mare Shipping Inc. v. Squire

Sanders (US) LLP, 574 F. App’x 6 (2d Cir. 2014).

       Finally, Petitioners do not−and indeed cannot−contend that a United Kingdom or

Swiss court would be unwilling or unable to administer discovery in proceedings

involving Sotheby’s, and there are compelling comity-based reasons to allow those courts

to manage their own dockets. See, e.g., Andover Healthcare, Inc. v. 3M Co., 817 F.3d

621, 624 (8th Cir. 2016) (“The German court is in a position to order the requested

discovery if the information is needed, and the German court is best positioned to assess

whether any disclosure can be accomplished without jeopardizing the sensitive trade

secrets involved.”). Petitioners are already involved in proceedings with, or have

threatened to bring new proceedings against, Bouvier or Sotheby’s in venues across

Europe. But instead of pursuing discovery in one of these foreign forums, Petitioners

continue to return to this Court for discovery that they should be pursuing abroad. The

Court should exercise its discretion to say that, at this point, enough is enough.

               2.      The New Petition Circumvents the Foreign Proof-Gathering
                       Restrictions and Policies of Switzerland and the United
                       Kingdom

       The third Intel discretionary factor considers whether the § 1782 request

“conceals an attempt to circumvent foreign proof-gathering restrictions or other policies

of a foreign country or the United States[.]” Intel, 542 U.S. at 265. Petitioners are

currently pursuing, or have pursued, Bouvier in four foreign forums: Monaco, France,

Singapore, and Switzerland. Petitioners intend to pursue Bouvier and Sotheby’s in the

UK as well, and as a result of that threat, Petitioners and Sotheby’s are also adversaries in



                                             16
  Case1:18-cv-09011-JMF
  Case 1:16-mc-00125-JMF Document
                          Document55-12
                                   152 Filed
                                        Filed03/13/18
                                              02/15/19 Page
                                                       Page23
                                                            24of
                                                               of37
                                                                  38



the Swiss Civil Proceeding filed in November 2017. But instead of seeking discovery in

Switzerland or the UK, Petitioners continue to return to this Court for discovery from

Sotheby’s for use in the pending and threatened litigations across the globe. Petitioners

apparently believe that they can access more information (and more quickly) through the

U.S. judicial system than they could in the Swiss or the UK courts. The evidentiary

restrictions of the Swiss and UK courts, where Petitioners could (but have chosen not to)

pursue discovery, are therefore highly relevant to the Court’s analysis.

       With respect to Switzerland, deposition testimony typically is inadmissible.

Lembo Declaration, dated March 13, 2018, ¶¶ 5-6, 10-12. Petitioners would be unable to

obtain a deposition in a Swiss criminal proceeding, unless the corporation itself was an

accused party, which Sotheby’s is not. Id. ¶¶ 10-12. Further, although any person or

legal entity who is not a party in a civil case may testify on matters directly witnessed,

that testimony occurs in person and at a hearing before a Swiss judge. Id. Where a legal

entity is a party to the proceeding, testimony also must be given in person, at a hearing,

and before the Swiss civil judge. Id. ¶ 5. In other words, the Swiss civil system does not

provide for a deposition akin to a pre-hearing Rule 30(b)(6) deposition of a corporate

entity, as Petitioners now seek. Id. ¶ 6. As for obtaining documentary discovery in a

Swiss civil proceeding, the requesting party would need to demonstrate that the

documents are necessary to its case and will be relevant to the outcome of the proceeding.

Id. ¶ 7. Moreover, the request must be made with specificity. Id. Thus, a blanket request

for “all” documents and communications, like Petitioners have requested here, would not

be permissible, in either a Swiss civil or criminal proceeding. Id. ¶¶ 8, 13.




                                             17
  Case1:18-cv-09011-JMF
  Case 1:16-mc-00125-JMF Document
                          Document55-12
                                   152 Filed
                                        Filed03/13/18
                                              02/15/19 Page
                                                       Page24
                                                            25of
                                                               of37
                                                                  38



       Petitioners’ New Request also appears designed to circumvent prohibitions they

face under English civil procedure in pleading their threatened claim against Sotheby’s in

the UK and in obtaining testimony from witnesses. While Petitioners have not to date

filed a proceeding in England against Sotheby’s UK and Valette, their stated intention to

do so is particularly relevant to their New Petition given that much of the information

they seek can be found there and would be used by Petitioners in their English suit

against Sotheby’s UK and Valette. England requires that allegations of fraud be pled

with specificity, a standard that Petitioners do not—and have not even attempted to—

meet. See Michael Declaration, dated March 13, 2018, ¶¶ 5-7. Further, English rules

requires that parties meet these heightened pleading standards before obtaining testimony

from persons accused of fraud. Id. ¶¶ 6, 12. Moreover, the English civil system does not

allow parties to conduct a deposition akin to a pre-hearing Rule 30(b)(6) deposition of a

corporate entity under the United States’ Federal Rules of Civil Procedure. Id. ¶ 12. By

attempting to obtain pre-action deposition testimony from Sotheby’s in New York,

Petitioners seek discovery that they are prohibited from obtaining directly from witnesses

in England.

       Because Petitioners are attempting to obtain discovery that they otherwise would

be prohibited from obtaining in Switzerland and the UK for use against Sotheby’s and

Valette, this factor also weighs in favor of denying the New Petition.

               3.      The New Petition is Burdensome and Intrusive

       Finally, the fourth Intel factor, whether the requested discovery would be unduly

burdensome or intrusive, also warrants denial of the New Petition. When considering

whether a petition under § 1782 is unduly burdensome or intrusive, courts apply the

principles applicable to Fed. R. Civ. P. 45. It is well within the Court’s discretion to



                                             18
    Case1:18-cv-09011-JMF
    Case 1:16-mc-00125-JMF Document
                            Document55-12
                                     152 Filed
                                          Filed03/13/18
                                                02/15/19 Page
                                                         Page25
                                                              26of
                                                                 of37
                                                                    38



reject an applicant’s request for discovery where, as here, the burden of producing the

discovery at issue would be disproportionate to the relevance of the materials sought and

their importance in the foreign proceeding. See, e.g., In re MT BALTIC SOUL

Produktentankschiff-Ahrtsgesellschaft mgH & Co. KG, No. 15 Misc. 319, 2015 WL

5824505, at *3 (S.D.N.Y. Oct. 6, 2015) (denying § 1782 application in large part based

on fourth Intel factor, and noting that the request “sweeps far too broadly”); In re Apotex

Inc., Misc. No. M12-160, 2009 WL 618243, *4, n.1 (S.D.N.Y. Mar. 9, 2009) (same, and

noting that the request had amounted to a “fishing expedition”). The burden here is

evident on multiple levels.8

         As an initial matter, the information requested in Petitioners’ subpoena is far

broader than the issues in the Monaco Criminal Investigation. As the Singapore Court of

Appeal noted in its decision of March 17, 2016, Petitioners’ expert witness in that

proceeding represented to the Singapore courts that the Monaco Criminal Investigation is

“limited” since it focused only on Petitioners’ acquisition of three Works with ties to

Monaco. See ECF No. 20-1 ¶¶ 20, 29. Here, however, Petitioners seek for use in that

proceeding much broader discovery, involving every document or communication about

every transaction entered into between Sotheby’s and Bouvier over the course of their

eight-year relationship. Such discovery would extend far beyond the relevant issues as

Petitioners themselves have described them.




8
  Sotheby’s raises the following considerations of burden as discretionary grounds upon which this Court
should deny Petitioners’ application outright, and does not set out a comprehensive set of objections to each
discovery request encompassed by Petitioners’ proposed subpoena. Sotheby’s recognizes that the
appropriate opportunity to raise these request-specific objections would be after service of the subpoena at
issue, if in fact the Court determines that Petitioners have established their entitlement to any discovery
under § 1782 (which it should not).



                                                    19
    Case1:18-cv-09011-JMF
    Case 1:16-mc-00125-JMF Document
                            Document55-12
                                     152 Filed
                                          Filed03/13/18
                                                02/15/19 Page
                                                         Page26
                                                              27of
                                                                 of37
                                                                    38



         Second, in addition to seeking all communications between Bouvier and his

agents and any employee of Sotheby’s, Petitioners also seek all of Sotheby’s internal

communications concerning the Works. As described above, Sotheby’s, over the course

of its eight-year relationship with Bouvier, was involved in the sales to Bouvier of 12 of

the 37 Works, auctioned 2 of the works on his behalf, and provided valuations for 5 of

the Works. Scillieri Decl. ¶ 3. It would be unduly burdensome to review eight years of

internal correspondence on the chance that those communications might somehow

provide a clue into Bouvier’s allegedly criminal intent (more than the actual

communications with Bouvier that Sotheby’s already produced to Petitioners), and this

burden far outweighs any potential benefit to Petitioners in the pursuit of their claims

against Bouvier.9 See In re Kreke Immobilien, 2013 WL 5966916, at *7 (“Recent cases

suggest that courts should be more inclined to grant applications that seek either a single

document or only those documents relating to a particular event.”); In re OOO

Promnefstroy, No. M 19–99, 2009 WL 3335608, at *9 (S.D.N.Y. Oct. 15, 2009) (finding

proposed subpoena seeking categories of documents from 2005 to 2009 to be “broad by

any standard” and to bear “little resemblance to those cases in which such applications

were routinely approved—cases requesting a single document or report, or even those

documents relating to a single transaction or event”).


9
  Petitioners are wrong when they assert that the New Petition is not burdensome because “Sotheby’s has
already identified many, if not all, of the responsive documents.” Pet’rs’ New Pet. Mem. at 20. While
Petitioners refer to the declaratory judgment action that Sotheby’s filed against the original owners of the
Salvator Mundi sellers as evidence for this statement—notwithstanding that Sotheby’s litigation with those
sellers concerned only one of the 12 sales to Bouvier in which Sotheby’s was involved (and was also the
final sale in their 8-year business relationship)—their assertion is far from accurate. Assuredly, Sotheby’s
has undertaken a thorough examination of its business relationship with Bouvier, with the assistance of
counsel, and is confident that it will prevail against Petitioners’ allegations of wrongdoing against it. But it
has not undertaken, nor has it been obligated to undertake, a comprehensive collection and review of all
documents relating to the Works within each Sotheby’s employee’s files, as Petitioners’ broad discovery
requests would purportedly obligate Sotheby’s to do.



                                                      20
  Case1:18-cv-09011-JMF
  Case 1:16-mc-00125-JMF Document
                          Document55-12
                                   152 Filed
                                        Filed03/13/18
                                              02/15/19 Page
                                                       Page27
                                                            28of
                                                               of37
                                                                  38



       Third, the burden imposed by the requested discovery is not just a function of the

broad time frame of the request or the likely volume of the document review and

production. As described above, supra at p. 9-11, the vast bulk of the responsive

documents and information is located outside of the Sotheby’s office to which the

discovery requests are directed. As discussed, as a threshold matter, § 1782 does not

extend to documents located overseas. But it also is well within the Court’s discretion to

consider the location of the documents and information when considering whether the

requests are too burdensome to warrant § 1782 discovery. See, e.g., In re

Gemeinshcaftspraxis, 2006 WL 3844464, at *5.

       Petitioners’ request for a Rule 30(b)(6) deposition presents a similar burden. That

request would obligate Sotheby’s to appoint one of its U.S.-based employees to testify

concerning facts and events—the overwhelming majority of which took place in its

European offices involving its European customers and employees—notwithstanding that

those events lack almost any connection to the Company’s operation in the United States.

       Fourth, the burden here is compounded because Petitioners seek documents

between Sotheby’s and third parties. These documents, unlike Sotheby’s earlier

production, contain the personally-identifying information of third-party vendors and

contractors and, of particular significance, of the original owners of the Works consigned

by Sotheby’s and sold to Bouvier. Scillieri Decl. ¶¶ 13, 16. Because this discovery will

involve the production of data maintained almost exclusively within the jurisdiction of

the European Union and its member states, the European Union’s Data Privacy Directive

as implemented by those states will also govern any disclosure. See Michael Decl. ¶ 13.

The same is true with respect to data stored in jurisdictions with national data privacy




                                             21
     Case1:18-cv-09011-JMF
     Case 1:16-mc-00125-JMF Document
                             Document55-12
                                      152 Filed
                                           Filed03/13/18
                                                 02/15/19 Page
                                                          Page28
                                                               29of
                                                                  of37
                                                                     38



protection regimes, such as Switzerland. See Lembo Decl. ¶ 14. Depending on the

particular jurisdiction in which particular communications or documents are stored,

Sotheby’s would be required to redact any information considered “personal” by either

Swiss or United Kingdom law (to identify only two), necessarily requiring a document-

by-document review for required redactions, followed by implementation of those

redactions. See Lembo Decl. ¶¶ 15-18; Michael Decl. ¶¶ 14-17.10

        Fifth, the requested documents also contain Sotheby’s highly proprietary

information and trade secrets, disclosure of which could result in great competitive harm.

Scillieri Decl. ¶¶ 12-14, 16. With regard to communications with, or information

concerning, the original owners of the Works, Sotheby’s owes such owners express

contractual obligations of confidentiality, such that the disclosure of information learned

from those individuals (or even the identities of these individuals) would, under

Sotheby’s views of its obligations to those clients, require advance notice and an

opportunity for them to be heard prior to any production. Id. ¶¶ 13, 17. Further still,

many of these agreements are governed by different foreign laws. Id. ¶¶ 6, 17.

        Finally, the disproportionate burden of Petitioners’ request is evidenced by

Petitioners’ inability even to articulate a non-speculative basis for their request and their

need for the discovery. Sotheby’s already has produced those categories of documents

most likely to reflect Bouvier’s alleged criminal intent, and that therefore could

conceivably be relevant to the Swiss and Monégasque criminal proceedings.



10
   See, e.g., In re Okean B.V., 60 F. Supp. 3d 419, 428 (S.D.N.Y. 2014) (denying § 1782 discovery in part
on grounds that production of documents would violate Russian and Ukrainian “personal data privacy
laws”); In re Okean B.V., No. 12 Misc. 104 (PAE), 2013 WL 4744817, at *2, *4 (S.D.N.Y. Sept. 4, 2013)
(ruling, upon motion for reconsideration, that foreign data privacy protection laws protected documents
from disclosure even where protected information was accessible at respondent’s U.S. offices).



                                                   22
     Case1:18-cv-09011-JMF
     Case 1:16-mc-00125-JMF Document
                             Document55-12
                                      152 Filed
                                           Filed03/13/18
                                                 02/15/19 Page
                                                          Page29
                                                               30of
                                                                  of37
                                                                     38



         Petitioners nevertheless assert that Bouvier held himself out to Valette as

Petitioners’ agent, and speculate that he likely held himself out the same way to other

Sotheby’s employees. Pet’rs’ New Pet. ¶ 51. To begin with, the assertion that he held

himself out to Valette as Petitioners’ agent is incorrect, as is demonstrated perhaps most

clearly by the facts that Bouvier took title to the pieces in the names of his own

companies and that the vast majority of the pieces sold to Bouvier were never sold to

Petitioners. Scillieri Decl. ¶ 3. Petitioners’ further assumption that Bouvier had

meaningful engagement concerning the Works with other employees, see Pet’rs’ New

Pet. ¶ 51, also is pure speculation (and incorrect).11 Scillieri Decl. ¶¶ 4-5. And while

Petitioners claim to want to understand how Sotheby’s conducted the various valuations

at issue (a highly proprietary business secret, see Scillieri Decl. ¶¶ 13-14, 16), at no point

do Petitioners actually assert that the insurance valuations were incorrect in any way or

that they paid above-market for the pieces at issue.12 See Pet’rs’ New Pet. ¶ 53. Rather,

the heart of Petitioners’ claim against Bouvier is that Bouvier managed to pay much less

for the pieces, and that he “repeatedly lied to Petitioners about the purchase price of the

Works and the circumstances under which they were acquired.” See Pet’rs’ New Pet. ¶ 7.

         Sotheby’s has already produced all communications between Valette and Bouvier,

and the transactional documents relating to the sales. Their pure guess that Sotheby’s

may be able to “provide more evidence incriminating Bouvier,” Pet’rs’ New Pet. ¶ 49,



11
   Petitioners’ request that Sotheby’s be ordered to search for communications between Bouvier and his
agents or related entities and any Sotheby’s employee, while not grounded in fact, would only add to the
burden of complying with Petitioners’ requests in light of the wholly unrelated art transport and storage
services Bouvier has provided to Sotheby’s over the years. See Scillieri Decl. ¶ 5.
12
   Indeed, Petitioners would be hard pressed to make such an argument in light of recent events,
considering that they appear to have resold one of the works for which Sotheby’s issued insurance
valuations—Salvator Mundi by Leonardo Da Vinci—for a hammer price that exceeded Sotheby’s
insurance valuation estimate by roughly $337 million.



                                                    23
      Case1:18-cv-09011-JMF
      Case 1:16-mc-00125-JMF Document
                              Document55-12
                                       152 Filed
                                            Filed03/13/18
                                                  02/15/19 Page
                                                           Page30
                                                                31of
                                                                   of37
                                                                      38



provides slim to non-existent support for the fishing expedition that Petitioners are asking

Sotheby’s to undertake and does not come close to justifying the burden imposed.

II.      The Court Should Exercise Its Discretion to Deny the Additional Request

         Petitioners have filed suit and pursued criminal charges in multiple foreign

jurisdictions: there are civil and criminal proceedings either ongoing or threatened in five

such venues. But Petitioners continue to return to the United States to obtain discovery

for use in those proceedings, all the while avoiding the process of the foreign tribunals.

         Petitioners’ extended § 1782 campaign, including their original petition, their

November 2017 request, and their recently-filed Additional Request and New Petition,

make plain what Petitioners’ game plan truly is—an abuse of process. Petitioners believe

that they can access more information from Sotheby’s through the U.S. courts, and more

quickly, and so they are before this Court yet again. Not only are Petitioners seeking to

use the documents that they already have from Sotheby’s in yet another criminal

proceeding, but if the current applications are granted, Petitioners surely will be before

this Court seeking to use that discovery elsewhere in short order—not only against

Bouvier, the stated target of the current requests, but also against Sotheby’s.

         At bottom, Petitioners have proffered no rationale for why they cannot seek

discovery from Sotheby’s in any of the many foreign tribunals in which matters, civil or

criminal, are currently pending. And Petitioners are disingenuous in their request about

how they intend to use the requested discovery, as their Swiss criminal complaint

illustrates. See supra pp. 13-15. They also withheld the current status of the Swiss

Criminal Investigation—failing to disclose that there is a pending decision on whether

they are even valid parties to that proceeding.




                                              24
     Case1:18-cv-09011-JMF
     Case 1:16-mc-00125-JMF Document
                             Document55-12
                                      152 Filed
                                           Filed03/13/18
                                                 02/15/19 Page
                                                          Page31
                                                               32of
                                                                  of37
                                                                     38



        The Court has the discretion to deny a § 1782 application for bad faith. See, e.g.,

Mees, 793 F.3d at 303 n.18. Sotheby’s respectfully submits that the time has come for

the Court to halt Petitioners’ abuse of the U.S. discovery process and deny the Additional

Request. Petitioners should instead seek access to documents that are located primarily

in Europe through the European tribunals before which the various criminal and civil

proceedings are currently pending.

III.    Certain Documents Submitted in Connection with the New Petition Should
        Remain Under Seal and Subject to the Terms of the Protective Order

        In support of the New Petition, Petitioners filed nine documents under seal:

specifically, Exhibits C-E, G-I, K-M to the Kornstein Declaration, dated February 12,

2018. ECF No. 6.13 These documents were all produced to Petitioners on November 16,

2016 under the Protective Order entered by the Court on November 1, 2016. See ECF

No. 84. Five of the nine documents (specifically, Exhibits C, D, G, H, I) were submitted

by Petitioners in support of their November 2017 application requesting permission to

use Sotheby’s production in the United Kingdom and Switzerland and were thus the

subject of the Court’s prior Order, dated December 22, 2017, that the documents remain

under seal. See ECF Nos. 110, 128. The other four documents (Exhibits E, K, L, M) are

of the same type as the five previously submitted to the Court.

        Because the purpose for which the documents are being submitted is identical to

the prior submission (and the documents are either identical or in kind), the rationale for

maintaining them under seal applies with equal force now. As discussed below, the

documents at issue are, once again, the subject of what is fundamentally a discovery

dispute and therefore are not “judicial documents” to which a presumption of access

13
  References to these confidential materials appear on pages 4 through 8 of the New Petition, as well as on
pages 4 through 8 of Petitioners’ Memorandum of Law in Support of the New Petition. ECF Nos. 4, 7.



                                                    25
   Case1:18-cv-09011-JMF
   Case 1:16-mc-00125-JMF Document
                           Document55-12
                                    152 Filed
                                         Filed03/13/18
                                               02/15/19 Page
                                                        Page32
                                                             33of
                                                                of37
                                                                   38



applies. In addition, the weight of the public access presumption is low and the

competing considerations also weigh strongly against disclosure.

       A.      Legal Standard

       For the presumption of access to apply, “a court must first conclude that the

documents at issue are indeed ‘judicial documents.’” Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119 (2d Cir. 2006) (quoting United States v. Amodeo (Amodeo

II), 71 F.3d 1044, 1048 (2d Cir. 1995)). If judicial documents are at issue, the next step is

to “determine the weight of that presumption.” Id. “[T]he weight . . . must be governed

by the role of the material at issue in the exercise of Article III judicial power and the

resultant value of such information to those monitoring the federal courts. Generally, the

information will fall somewhere on a continuum from matters that directly affect an

adjudication to matters that come within a court’s purview solely to insure their

irrelevance.” Id. (quoting Amodeo II, 71 F.3d at 1049). Finally, “the court must ‘balance

competing considerations against [the presumption].’” Id. at 120 (quoting Amodeo II, 71

F.3d at 1050). In doing so, “factors include but are not limited to ‘the danger of

impairing law enforcement or judicial efficiency’ and ‘the privacy interests of those

resisting disclosure.’” Id. (quoting Amodeo II, 71 F.3d at 1050).

       B.      The Materials at Issue Are Not Judicial Documents

       “In determining whether a document is a judicial record, the Court must evaluate

the ‘relevance of the document’s specific contents to the nature of the proceeding’ and

the degree to which ‘access to the [document] would materially assist the public in

understanding the issues before the . . . court, and in evaluating the fairness and integrity

of the court’s proceedings.’” Winfield v. N.Y.C. (Winfield I), No. 15-CV-05236 (LTS)

(KHP), 2017 WL 2880556, at *3 (S.D.N.Y. July 5, 2017) (quoting Newsday LLC v. Cty.



                                              26
     Case1:18-cv-09011-JMF
     Case 1:16-mc-00125-JMF Document
                             Document55-12
                                      152 Filed
                                           Filed03/13/18
                                                 02/15/19 Page
                                                          Page33
                                                               34of
                                                                  of37
                                                                     38



of Nassau, 730 F.3d 156, 166-67 (2d Cir. 2013)). It is well settled that “[t]he mere filing

of a paper or document with the court . . . is insufficient to render it a judicial document.”

Id. (quoting United States v. Amodeo (Amodeo I), 44 F.3d 141, 145 (2d Cir. 1995)); see

also Lugosch, 435 F.3d at 119.

        As relevant here, “documents filed with the court in connection with discovery-

related disputes are [categorically] not judicial documents.” Winfield v. N.Y.C. (Winfield

II), No. 15-CV-05236 (LTS) (KHP), 2017 WL 5054727, at *2 (S.D.N.Y. Nov. 2, 2017)

(alteration in original) (quoting Winfield I, 2017 WL 2880556, at *4). This is because

“documents used in support of discovery motions are not immediately relevant to the

exercise of Article III judicial power because information produced through the resultant

discovery may never be proffered in support of an adjudication of the merits of a case,

either at trial or in support of a dispositive motion.” Id. at *3 (quoting Winfield I, 2017

WL 2880556, at *4).14

        Thus, just as in Petitioners’ prior application, the exhibits at issue were filed in

connection with a discovery dispute. Petitioners brought their original §1782 proceeding,

Sotheby’s agreed to produce certain documents in reliance on the Protective Order, and

ultimately the Court ordered Sotheby’s to produce those limited documents. The New

Petition now seeks additional discovery from Sotheby’s for use in other foreign

proceedings. Although Petitioners have attached the exhibits to support the New Petition,

they could do so only because they had the production from the original § 1782 petition.



14
   See also SEC v. TheStreet.Com, 273 F.3d 222, 233 (2d Cir. 2001) (rejecting the defendant’s contention
that confidential deposition testimony became “a ‘judicial document’ because the Court reviewed it in
order to decide whether or not to enter [a] protective order” and noting that to hold otherwise “would
transform every document that a court reviews into a ‘judicial document’ presumptively open to the public,
despite well-settled law to the contrary”).



                                                   27
     Case1:18-cv-09011-JMF
     Case 1:16-mc-00125-JMF Document
                             Document55-12
                                      152 Filed
                                           Filed03/13/18
                                                 02/15/19 Page
                                                          Page34
                                                               35of
                                                                  of37
                                                                     38



         Accordingly, although the Court will adjudicate whether Petitioners are entitled to

additional discovery, the particular documents at issue—similar to the cases above—are

akin to documents requested in civil litigation during discovery that are now the subject

of a dispute between the parties. As such, access to the documents would not “materially

assist the public in understanding the issues before the district court, and in evaluating the

fairness and integrity of the court’s proceedings.” Newsday, 730 F.3d at 167 (“The mere

fact that a dispute exists about whether a document should be sealed or disclosed . . .

cannot ipso facto create a presumption of access.”).

         Moreover, where non-judicial documents “have been placed under seal pursuant

to a protective order . . . the rule of Martindell [v. Int’l Tel. & Tel. Corp., 594 F.2d 291

(2d Cir. 1979)] establishes a strong presumption against public access where it is

established that the party claiming privacy has reasonably relied on the protective order.”

TheStreet.Com, 273 F.3d at 234.15 Here, Sotheby’s agreed to produce documents, now at

issue, in reliance on the Protective Order. Having reasonably relied on that order to

protect its business interests, Sotheby’s should benefit from the presumption.

         C.       The Presumption of Access Is Low and Competing Considerations
                  Weigh Heavily Against Public Disclosure

         Even if judicial documents are at issue, that “does not mean that access . . . cannot

be restricted.” Amodeo I, 44 F.3d at 146. “Unlimited access to every item turned up in

the course of litigation would be unthinkable. Reputations would be impaired, personal

relationships ruined, and businesses destroyed on the basis of misleading or downright

false information.” Amodeo II, 71 F.3d at 1048-49. “[T]he common-law right of

inspection has bowed before the power of a court to insure that its records are not . . .

15
  “Though Amodeo I did not refer to Martindell, it left the general rule of Martindell undisturbed.”
TheStreet.Com, 273 F.3d at 231.



                                                    28
   Case1:18-cv-09011-JMF
   Case 1:16-mc-00125-JMF Document
                           Document55-12
                                    152 Filed
                                         Filed03/13/18
                                               02/15/19 Page
                                                        Page35
                                                             36of
                                                                of37
                                                                   38



[used] as sources of business information that might harm a litigant’s competitive

standing.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978).

       Here, any presumption of public access would be low. “Documents that play no

role in the performance of Article III functions, such as those passed between the parties

in discovery, lie beyond the presumption’s reach and ‘stand[ ] on a different footing than

. . . a motion filed by a party seeking action by the court,’ or, indeed, than any other

document which is presented to the court to invoke its power or affect its decisions.”

Amodeo II, 71 F.3d at 1050 (alterations in original) (citations omitted). So too here.

       Competing considerations also weigh heavily against public disclosure. The

information at issue is “Confidential Material” as defined by Paragraph 2.4 of the

Protective Order because it constitutes the “trade secrets, proprietary business

information, competitively sensitive information, or other information the disclosure of

which would, in the good faith judgment of [Sotheby’s], be detrimental to the conduct of

[Sotheby’s] business or the business of [Sotheby’s] customers or clients.” ECF No. 84 ¶

2.4. Specifically, these discovery materials contain information about Sotheby’s business

practices with regard to private sales of art, a highly competitive industry in which

confidentiality is critical to an art dealer’s business, and include the views of a Sotheby’s

specialist and expert in contemporary art that were shared with a client of the company

(the contact itself also being proprietary). Scillieri Decl. ¶¶ 10-15. Thus, disclosure to

the public at large, which includes both competitors and clients, could result in great

competitive harm to Sotheby’s. Id. ¶ 13-15. Competitors and clients alike could seek to




                                              29
     Case1:18-cv-09011-JMF
     Case 1:16-mc-00125-JMF Document
                             Document55-12
                                      152 Filed
                                           Filed03/13/18
                                                 02/15/19 Page
                                                          Page36
                                                               37of
                                                                  of37
                                                                     38



use this type of information to gain an unfair advantage over Sotheby’s in the

marketplace with regard to other private sales of art.16 Id. ¶13-14.

        Moreover, any use of these documents is subject to the Protective Order. Scillieri

Decl. ¶ 12; ECF No. 84 ¶¶ 5.1-6.3. For example, in permitted foreign proceedings,

Petitioners “shall not provide or disclose Discovery Material to the general public,

including any reporter or member of the press.” Id. ¶ 5.1. Further, “Confidential

Material” may be shared only with “those persons identified as Qualified Persons” under

the Protective Order. Id. ¶ 6.1.

                                           CONCLUSION

        For the reasons set forth herein, Respondent Sotheby’s respectfully requests that

the Court deny the New Petition and the Additional Request. Sotheby’s further

respectfully requests that the court maintain under seal Exhibits C-E, G-I, and K-M to the

Kornstein Declaration as well as the redacted portions of Petitioners’ Application for an

Order under § 1782 and Memorandum of Law in Support of Petitioners’ Application, and

direct the redaction of the portions of any other papers filed by Petitioners that reference

Exhibits C-E, G-I, and K-M or other confidential materials.




16
   See, e.g., Skyline Steel, LLC v. PilePro, LLC, 101 F. Supp. 3d 394, 412-13 (S.D.N.Y. 2015) (sealing
exhibits where they consisted “largely of ‘highly confidential sales information, including pricing
information,’ which is not available to the public, and emails revealing confidential negotiations between
Skyline and one of its customers”), modified in part on reconsideration on other grounds, No. 13-CV-8171
(JMF), 2015 WL 3739276 (S.D.N.Y. June 15, 2015).



                                                   30
  Case1:18-cv-09011-JMF
  Case 1:16-mc-00125-JMF Document
                          Document55-12
                                   152 Filed
                                        Filed03/13/18
                                              02/15/19 Page
                                                       Page37
                                                            38of
                                                               of37
                                                                  38



Dated:   New York, New York
         March 13, 2018
                                   ARNOLD & PORTER KAYE SCHOLER LLP




                                   By:   /s/ Marcus A. Asner
                                         Marcus A. Asner
                                         Sara L. Shudofsky
                                         250 W. 55th Street
                                         New York, NY 10019-9710
                                         Tel: 212.836.8000
                                         Fax: 212.836.8689
                                         marcus.asner@arnoldporter.com
                                         sara.shudofsky@arnoldporter.com
                                         Attorneys for Respondent Sotheby’s, Inc.




                                  31
